Citation Nr: 1711865	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left arm and hand disability other than the already service-connected left index finger injury, including as secondary to the injury of the left index finger. 
 
2.  Entitlement to an increased (compensable) rating for the residual of an injury to the left index finger.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from September 1972 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which, in relevant part, denied an increased rating for residuals of a left index finger injury and denied service connection for a left arm and hand condition.
 
This case was previously before the Board in October 2014 when it was remanded for additional development. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's left arm and hand disability other than the already service-connected left index finger injury is related to service or was caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence shows that the Veteran's residuals of an injury to the left index finger are manifested by pain, weakness, and functional loss, but no ankylosis, at all times during the entire time frame on appeal. 

3.  The disability ratings assigned for the Veteran's service-connected disabilities have not met the schedular threshold requirements for consideration of the assignment of a TDIU rating and the claims do not warrant referral for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  Service connection for a left arm and hand condition other than the already service connected left index finger injury is denied as it was not incurred in or aggravated by military service, it may not be presumed to have incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.3103.310 (2016).

2.  The criteria for entitlement to an evaluation of 10 percent, but no higher, for residuals of an injury to the left index finger have been met at all times during the entire time frame on appeal.  38 U.S.C.A. §1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2016).

3.  The criteria for TDIU have not been met; referral for a TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16(a),(b), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in October 2009 and September 2015 satisfied the VCAA notice requirement for his increased rating claim, entitlement to service connection claim, and his claim for a TDIU because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the October 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, including from Dr. M.R. and Dr. M.S. in compliance with the Board remand instructions, and from Social Security Administration (SSA) records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in June 2016.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Service Connection for a Left Arm and Hand Disability

The Veteran contends that service connection is warranted for a left arm and hand disability because it was caused by his residuals of his service-connected left index finger injury.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, such as arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

A condition precedent for establishing service connection on a direct and presumptive basis is the presence of a current disability.  In this regard, the Veteran's post-service treatment records and private treatment records show that he has been diagnosed with left ulnar neuropathy/left cubital tunnel syndrome with a component of left upper extremity (LUE) radiculopathy, complex regional pain syndrome (CRPS) Stage III with flexion contractions of all digits on the left hand, osteoarthritis of the left first and fourth finger, and reflex sympathetic dystrophy (RSD).  

As to in service incurrence under 38 C.F.R. § 3.303(a), the Veteran does not claim that his current left arm and hand disability is directly due to his military service.  Moreover, the Veteran's service treatment records are negative for any complaints or treatment for a left arm and hand disability separate and distinct from the service-connected left index finger disability.  Accordingly, the Board finds that service connection for a left arm and hand disability other than the already service-connected left index finger injury, is not warranted based on in-service incurrence.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).

As to service connection for a left arm and hand disability based on the presumptions found at 38 C.F.R. § 3.309(a), the record does not show that the Veteran was diagnosed with ostheoarthritis in his left first and fourth finger within one year of separation from active duty, but instead manifested decades after service.  Accordingly, the Board finds that entitlement to service connection for a left arm and hand disability other than the already service-connected left index finger injury is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Additionally, as to service connection for a left hand and arm disability other than the already service-connected left index finger injury based on continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from service in 1974 and the first documented problems with the left arm and hand that are separate and distinct from the service-connected left index finger injury much later to be evidence against finding continuity.  In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and other lay persons are competent to give evidence about what they see.  See Jandreau, supra.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and others that the claimant has had these disabilities since service would not be credible.  In this regard, these lay claims would be contrary to what is found in the service records, including his examination upon release from service where the residuals reported at that time were joint flexion lacking 20 degrees, and all other joints were normal.  A normal X-ray was also shown at that time.  Likewise, these lay claims would be contrary to what is found in his post-service treatment and private treatment records, in which he was examined several times from 1974-1979 with no evidence of any additional left arm or hand disability.  Symptoms of the Veteran's current left arm and hand disability did not manifest until 2004, when the Veteran was seen by a private Neurologist who diagnosed him with left ulnar neuropathy and mild left lower cervical radiculopathy. 

In these circumstances, the Board gives more credence and weight to the service treatment records which neither document an injury or diagnose a left arm and hand disability other than the already service-connected left index finger injury, in-service examinations which found hand and other fingers normal, the post-service examinations that were negative for a history or a diagnosis of either disability, and the post-service records that show that the Veteran only started to regularly complain of hand and other fingers disabilities after 2004 than any claims by the Veteran and other lay persons to the contrary.  Therefore, entitlement to service connection for left arm and hand disability other than the already service-connected left index finger injury based on continuity of symptomatology since service is also not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection for a left arm and hand disability other than the already service-connected left index finger injury based on their initial documentation after service under 38 C.F.R. § 3.303(d), the record does not show a medical link between the current left arm and hand disability other than the already service-connected left index finger injury and his military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the June 2016 VA examiner specifically opined that it was not due to his military service because it was due to a cervical spine disability and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to any lay claims from the Veteran and others that his left arm and hand disability other than the already service-connected left index finger injury were caused by his military service, the Board finds the above medical opinion more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing chronic orthopedic disabilities requires special medical training that these lay persons do not have and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Jandreau, supra.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disabilities are caused by service is not competent evidence.  Id. 

Therefore, the Board finds that the most probative evidence of record shows that a left arm and hand disability other than the already service-connected left index finger injury are not caused by his military service and service connection is not warranted based on the initial documentation of the disabilities after service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(d).

As to the secondary service connection for a left arm and hand disability under 38 C.F.R. § 3.310, while Dr. M.S. originally opined in 2010 that he believed that the Veteran had undiagnosed RSD while in service, he retracted that statement in August 2014 and stated that he is "not able to comment on the relationship of the RSD and his [the Veteran's] previous injury."  Similarly, while Dr. M.R. opined in November 2014 that the "left hand injury in the Navy since then developed RSD which is absolutely connected to the LUE injury," the Board does not find this opinion probative because the examiner failed to provide any clinical explanation or rationale regarding his conclusion.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).

On the other hand, the June 2016 examiner after a review of the record on appeal and an examination of the Veteran opined that the Veteran's complaints of left ulnar neuropathy/left cubital tunnel syndrome with a component of LUE radiculopathy due to degenerative arthritis of the cervical spine with impingement on the C8 nerve root is at least as likely as not due to the injury of the ulnar nerve at the elbow seen on electromyography (EMG)and impingement of the left C8 root by cervical spondylosis (DJD) as seen on the magnetic resonance imaging scan(MRI), and not due to the residuals of a left index finger injury.  Additionally, the complex regional pain syndrome (RSD) Stage III with flexion contractions of all digits of the left hand did not develop within the expected time frame to associate it with the left index finger injury, but rather with the left ulnar nerve surgery.  The examiner also opined that the osteoarthritis of the left first and fourth finger is at least as likely as not due to advancing age, as the Veteran does not have this disability in the service-connected left index finger.  The June 2016 VA examiner also opined that he was not exposed to enough lead for that to have been a cause of those conditions.  The Board finds the above VA examiner's opinion both competent and credible because it is based on a review of the claims file, objective clinical evaluation, and it contains a detailed analysis of the medical evidence of record in support of its opinion as to the etiology of the Veteran's other left arm and hand disabilities.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

As to the lay claims that the Veteran's left arm and hand disability is due to his service-connected left index finger injury, the Board finds the VA medical opinion more probative because the healthcare professional has more expertise.  Black, supra.  Moreover, the Board finds that diagnosing a link between his service-connected left index finger injury and his current left arm and hand disability requires special medical training that the Veteran does not have and of which is not capable of lay observation.  Jandreau, supra.

Accordingly, as the most probative evidence of record shows that the Veteran's current left arm and hand disability was not caused or aggravated by a service-connected disability, the Board finds that secondary service connection is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Owens, supra.

In conclusion, entitlement to service connection for a left arm and hand disability must be denied because the weight of the evidence is against the claim.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

III.  Increased Rating - Residuals of an injury to the Left Index Finger

The records reflex that the Veteran sustained an injury to his left index finger in 1973 when he was in service.  The Veteran has been in receipt of 0 percent disability rating for that injury and its residuals since October 1976.  The Veteran contends that he is entitled to a compensable evaluation for this disability.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (in addition to swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).]  

The Veteran's service connected left index finger injury is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5229.

Under Diagnostic Code 5229, limitation of motion of the index or long finger warrants a 10 percent evaluation where there is a gap of 1 inch or more between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

The Veteran has consistently reported pain and weakness resulting in functional loss. See Veteran's post-service treatment records and private treatment records.  The Board notes that the Veteran is competent to speak to certain symptoms of his disability, such as pain.  While VA examinations have noted a range of motion that does not satisfy the requirements for a 10 percent evaluation, they have also noted reduced hand and grip strength.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that taking into account 38 C.F.R. §§ 4.40, 4.45 4.59 and the Court's holding in Burton, 25 Vet. App. at 1, that the Veteran's symptoms meet the criteria for a 10 percent rating under Diagnostic Code 5229.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Furthermore, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claim has been pending, the Board finds that this 10 percent rating is effective at all times during the pendency of the appeal and a staged rating is not warranted.  See Hart, 21 Vet. App. at 505.

No higher evaluation is for assignment under alternative codes as the evidence has not demonstrated any ankylosis of the left index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2016).

The RO must refer a claim to the Chief Benefits Director or the Director of the  Compensation and Pension Service for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b) (1) (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008). 

However, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of an injury to the left index finger are inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected disability with the established criterion shows that it reasonably describes his disability levels and symptomatology (i.e., pain and lost motion).  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the above service-connected disability and any other service connected disabilities since there are no other service-connected disabilities.  In addition, neither the Veteran nor his representative has asserted any basis for the application of the holding in this case.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

IV.  Entitlement to a TDIU.

The Veteran is claiming entitlement to individual unemployability due to a service-connected disability.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's service-connected left index finger injury is now rated at 10 percent and his low back disability is rated at 0 percent.  The Veteran does not meet the percentage rating threshold to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

While the Veteran has submitted statements in which he states that he had to retire from his job due to the loss of function in his left hand, and SSA records showing that he receives disability since retiring from his job with the New York City Transit, the Board finds that the most probative evidence of record are the treatment records which do not show that his disabilities alone or together prevent gainful employment and the VA examiner's opinion that the Veteran's service connected disabilities do not prevent him from being able to secure and follow a substantially gainful occupation.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  In this regard, the June 2016 VA examiner opined that, while the Veteran has no function of his left hand, this is due to his non service-connected disabilities.  The examiner also opined that the Veteran is capable of working in occupations that do not require the use of both hands and that he is capable of writing, typing, answering a telephone, and is still able to drive.  

Given the overall disability picture, the Board finds that the evidence as a whole does not establishes that the Veteran is unable to secure and follow a substantially gainful occupation due solely to his service-connected left finger disability.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is not warranted. 


ORDER

Service connection for a left arm and hand disability other than the already service-connected left index finger injury is denied.

A rating of 10 percent, but not higher, for the residuals of a left index finger injury is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.

A TDIU is denied for the entire period on appeal. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


